                   Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 1 of 12




 1 David A. Randall (SBN 156722)
   dave@hdmnlaw.com
 2 Sepehr Daghighian (SBN 239349)
   sd@hdmnlaw.com
 3 Ehab Samuel (SBN 228296)
   esamuel@hdmnlaw.com
 4 HACKLER DAGHIGHIAN MARTINO & NOVAK P.C.
   10900 Wilshire Blvd., Suite 300
 5 Los Angeles, CA 90024
   Tel.: (310) 887-1333
 6 Fax: (310) 887-1334

 7 Attorneys for Plaintiff
   JOEL GOOBICH
 8

 9 SEYFARTH SHAW LLP
   Jon D. Meer (SBN 144389)
10 jmeer@seyfarth.com
   Caitlyn M. Crisp (SBN 294136)
11 ccrisp@seyfarth.com2029 Century Park East, Suite 3500
   Los Angeles, California 90067-3021
12 Telephone: (310) 277-7200
   Facsimile: (310) 201-5219
13
   Attorneys for Defendants
14 EXCELLIGENCE LEARNING CORPORATION

15                                   UNITED STATES DISTRICT COURT
16                                  NORTHERN DISTRICT OF CALIFORNIA
17                                         SAN JOSE DIVISION
18
      JOEL GOOBICH, a Texas Resident,              Case No. 5:19-cv-06771-EJD
19
                       Plaintiff,                  JOINT TRIAL SETTING CONFERENCE
20    v.                                           STATEMENT
21    EXCELLIGENCE LEARNING              DEMAND FOR JURY TRIAL
      CORPORATION f/k/a QTL CORPORATION,
22    a Delaware Corporation,            Hearing Date: September 17, 2020
                                         Hearing Time: 11:00 a.m.
23                Defendant.             Ctrm: 4, 5th Floor, San Jose
                                         Before: Hon. Edward J. Davila
24
                                                   Complaint Filed: October 18, 2019
25

26

27

28
     65703832v.1                                                                 JOINT TRIAL SETTING
     65721736v.1                                                            CONFERENCE STATEMENT
                                                                             Case No. 5:19-cv-06771-EJD
                   Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 2 of 12




 1            Plaintiff JOEL GOOBICH (“Plaintiff” or “Mr. Goobich”) and Defendant
 2 EXCELLIGENCE LEARNING CORPORATION f/k/a QTL CORPORATION (“Defendant” or

 3 “Excelligence”) respectfully submit this Joint Trial Setting Conference Statement.

 4 I.         JURISDICTION
 5            Plaintiff filed his complaint in federal court alleging both diversity jurisdiction pursuant to
 6 28 U.S.C. § 1367 and federal question jurisdiction under 18 U.S.C. § 1836(c) and 28 U.S.C.

 7 § 1331. On August 28, 2020, the Court issued an Order to Show Cause Why The Proceedings

 8 Should Not Be Stayed Pending Arbitration. The Court ordered the Parties to file either a joint

 9 stipulation or separate responses to the Order to Show Cause by September 11, 2020. Both Parties

10 will file a separate response to the Order to Show Cause by September 11, 2020.

11            Plaintiff’s Position
12            Plaintiff’s position is that arbitration is inappropriate at this stage of the proceeding and the
13 case should not be stayed. Plaintiff also notes that Defendant has never contested the Court’s

14 jurisdiction. Further, as the court recognized, Plaintiff was prepared to arbitrate its dispute in

15 accordance with the arbitration provision when it filed an Arbitration demand in July 2019.

16 Although Defendant could have sought to arbitrate the fee dispute as part of the arbitration

17 Plaintiff initiated, Excelligence scuttled that prospect by its non-payment of costs causing the AAA

18 to cancel the arbitration for non-payment and highly prejudicing Plaintiff. Now, 11 months into

19 Plaintiff’s case, Defendant is seeking the Court to compel arbitration--and arbitrate a fee dispute it

20 could have arbitrated over a year ago--all of which would be highly prejudicial to Plaintiff and

21 further delay Plaintiff’s ability to adjudicate his rights.

22            Defendant’s Position
23            Defendant’s position is that this case should be stayed pending arbitration. As the Court
24 determined, “the parties agree that they have a valid arbitration agreement. Both parties claim to

25 have been ready and willing to arbitrate until a dispute arose over how to apportion arbitration fees

26 and costs. Such a dispute is readily judicable by an arbitral tribunal.” (Order, p. 10.)

27

28                                                                                            JOINT TRIAL SETTING
                                                          -1-                            CONFERENCE STATEMENT
     65703832v.1                                                                     Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
                   Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 3 of 12




 1 II.        SUBSTANCE OF THE ACTION
 2            Plaintiff brings this action against Defendant alleging eleven (11) causes of action: (1)
 3 Accounting; (2) Breach of Contract; (3) Breach of the Implied Covenant of Good Faith and Fair

 4 Dealing; (4) Tortious Breach of the Covenant of Good Faith and Fair Dealing; (5) Intentional

 5 Misrepresentation/Fraud; (6) Negligent Misrepresentation; (7) Misappropriation of Trade Secrets;

 6 (8) Misappropriation of Trade Secrets Under the Federal Defend Trade Secrets Act; (9) Unfair

 7 Competition; (10) Unjust Enrichment; and (11) Fraudulent Concealment. (Dkt. No. 1).

 8            Plaintiff also intends to amend/supplement the complaint to include a request for relief
 9 under California Civil Code § 3345, as Plaintiff turned 65 in August 2020. See attached Ex. A

10 (First Amended Complaint). Defendant contends that Plaintiff has no grounds to bring a claim for

11 “elder abuse” under California Civil Code § 3345 because all of the alleged acts of Defendant took

12 place prior to the time Plaintiff turned age 65.

13            The parties’ principal disputes are summarized as follows: (1) the amount of past royalties
14 or commissions owed to Plaintiff under the Employment Agreement, if any; (2) to what extent, if

15 any, does the statute of limitations bar Plaintiff’s recovery for past royalties or commissions; (3)

16 whether prejudgment interest is available to Plaintiff; (4) whether Defendant’s alleged

17 modification of any of Plaintiff’s paint formulas obviates its obligation to pay Plaintiff royalties or

18 commissions; (5) the ownership of the formulas for the paint products created and disclosed by

19 Plaintiff to Defendant; and (6) whether Defendant misappropriated any of Plaintiff’s formulas.

20            In addition to compensatory damages on unpaid royalties or commissions for paint
21 products allegedly exploiting Mr. Goobich’s paint formulas, Plaintiff seeks the present cash value

22 on his future contractual damages, through the date of expiration of the 25 year term specified in

23 the Employment Agreement, and Plaintiff’s economic loss from Defendant’s breach of Plaintiff’s

24 audit rights. For Plaintiff’s claims for Intentional Misrepresentation/Fraud and Negligent

25 misrepresentation, and Fraudulent Concealment, Plaintiff seeks an amount that will reasonably

26 compensate Plaintiff for the alleged harm that Defendant allegedly was a substantial factor in

27 causing, including Plaintiff’s alleged past and future economic loss in terms of unpaid

28                                                                                          JOINT TRIAL SETTING
                                                         -2-                           CONFERENCE STATEMENT
     65703832v.1                                                                   Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
                   Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 4 of 12




 1 commissions, lost earnings, and medical expenses. In addition, Plaintiff seeks to recover for
 2 Plaintiff’s alleged mental suffering because of Defendants’ actions. Plaintiff also seeks a

 3 determination of unjust enrichment, restitution and/or damages for Defendant’s alleged unjust

 4 conduct and alleged trade secret misappropriation. Moreover, Plaintiff seeks exemplary and

 5 punitive damages for his tort and trade secret misappropriation claims, as well as the trebling of

 6 exemplary or punitive damages under Cal. Civil Code § 3345, attorneys’ fees and costs, and pre

 7 and post-judgment interest.

 8 III.       LEGAL ISSUES
 9            The parties present the following brief statement, without extended legal argument, of the
10 disputed points of law.

11            A. Plaintiff’s Statement
12            Plaintiff believes that staying the case pending arbitration is inappropriate at this stage and
13 will Respond to the Order to Show Cause by September 11, 2020, in accordance with the Court’s

14 Order. The parties identified a list of twenty-one (21) legal issues in their Joint Rule 26(f) Report.

15 Dkt. 24 at 10:1-11:18. However, notwithstanding the foregoing, Plaintiff notes there are at least

16 three main disputes:

17                     (1) Pre-Judgment Interest
18            Plaintiff is entitled to mandatory prejudgment interest from the date that the commissions
19 were due, pursuant to California Civil Code § 3287(a). Such prejudgment interest is in the amount

20 of 10% per annum for his breach of contract claim. See Cal. Civil Code § 3289(b). Alternatively,

21 Plaintiff is entitled to an interest of 7% per annum under his claims for fraud and trade secret

22 misappropriation. See Cal. Civil Code § 3288; California Constitution active XV § 1; Bladeroom

23 Grp. Ltd. v. Emerson Electric Co., 2019 WL 1117538, *3 n.2 (N.D.Cal. 2019) (exercising

24 discretion to award interest under Section 3288 in an effort to make plaintiff whole).

25                     (2) Ownership of Paint Formulas to Coloration Paint Products
26            There are two main types of paint formulas at issue in the present action: (1) The
27 Employment Agreement includes the following provision relating to ownership:

28                                                                                           JOINT TRIAL SETTING
                                                         -3-                            CONFERENCE STATEMENT
     65703832v.1                                                                    Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
                   Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 5 of 12




 1            Ownership: You hereby assign to QTL your entire right,_ title, and interest to all
              such Inventions and to all unpatented Inventions that you now own ….
 2

 3 (Dkt. 1-1, p. 7.)

 4

 5            Although the Employment Agreement states that Plaintiff assigns his entire right, title, and
 6 interest to all such Inventions that “you now own” (id.), such purported assignment is unlawful and

 7 against public policy. Cal. Labor Code. § 2870. The Coloration Paint Products were (i) developed

 8 entirely on Mr. Goobich’s own time without using QTL or Excelligence’s equipment, supplies,

 9 facilities or trade secret information, and (ii) conceived and reduced to practice prior to his

10 employment with QTL and Excelligence. Thus, “to the extent a provision in [the] employment

11 agreement purports to require [Mr. Goobich] to assign an invention otherwise excluded from being

12 required to be assigned ..., the provision is against the public policy of this state and is

13 unenforceable.” Id.

14
                       (3) Ownership of Paint Formulas to Plaintiff Developed During His
15                         Employment

16            The ownership provision of the Employment Agreement was limited by the “you now own”

17 language, and thus, did not provide for an assignment of any formulas developed during Plaintiff’s

18 employment. Defendant’s reliance on California Labor Code Section 2860 has not merit because

19 Plaintiff was not “hired to invent” and has retained the right to all inventions he conceives or

20 develops after the effective date of the Employment Agreement, as well as the right to receive a

21 commission. Zahler Columbia Pictures Corp., 180 Cal.App.2d 582 (1960) (section 2860 applies

22 unless Plaintiff “retains some right in or with respect to the product.”). Thus, section 2860 is

23 inapplicable.
                       (4) Whether Defendant Owes Commissions on Paint Reformulations Under
24
                           the Employment Agreement
25            Not only do the agreements and the parties’ course of conduct confirm that paint
26 reformulations do not remove Defendant’s obligations to pay the commissions, but also trade secret

27

28                                                                                        JOINT TRIAL SETTING
                                                       -4-                           CONFERENCE STATEMENT
     65703832v.1                                                                 Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
                   Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 6 of 12




 1 law precludes Defendant from using paint formulations that are derived from Mr. Goobich’s trade
 2 secrets without authorization and compensation. See, e.g., 18 U.S.C. § 1839(5); Amalgamated Indus.

 3 Ltd. v. Tressa, Inc., 69 Fed. Appx. 255 (6th Cir. 2003). Because Defendant used Mr. Goobich’s

 4 original formulation as a starting point to derive its allegedly reformulated paints, Defendant has and

 5 continues to use Plaintiff’s formulas under the Employment Agreement. Not only has Defendant

 6 used and continues to use Plaintiff’s formulas, it substantially used and benefited from these

 7 formulas without his authorization.. Id.

 8            B. Defendant’s Statement
 9            Defendant’s position is that a Joint Trial Setting Conference Statement is premature,
10 given the pending Order to Show Cause Why The Case Should Not Be Stayed Pending

11 Arbitration, issued by this Court on August 28, 2020.

12            The Court ordered the Parties to file either a joint stipulation or separate responses to the
13 Order to Show Cause by September 11, 2020. Defendant’s position is that this case should be

14 stayed pending arbitration. As the Court determined, “the parties agree that they have a valid

15 arbitration agreement. Both parties claim to have been ready and willing to arbitrate until a

16 dispute arose over how to apportion arbitration fees and costs. Such a dispute is readily judicable

17 by an arbitral tribunal.” (Order, p. 10.)

18            Plaintiff apparently contends that he should not be compelled to participate in arbitration,
19 as provided in his written contract with Defendant, because there is a dispute as to whether the

20 arbitration agreement requires the parties to split the arbitration fees and costs equally. However,

21 this Court has already held that “a dispute…over how to apportion arbitration fees and costs…is

22 readily judicable by an arbitral tribunal.” (Order, p. 10.)

23            Defendant contends that this case should be sent to arbitration, where the arbitrator will
24 decide: (1) how to apportion the arbitration fees and costs between the parties based on their

25 arbitration agreement; and (2) whether Plaintiff is entitled to any remedies for his claims.

26            Given that this Court has already held that this case is appropriate for arbitration, based on
27 a written arbitration agreement between the Parties, Defendant sees no basis to continue to litigate

28                                                                                           JOINT TRIAL SETTING
                                                         -5-                            CONFERENCE STATEMENT
     65703832v.1                                                                    Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
                   Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 7 of 12




 1 this case in civil court, and no basis to respond to Plaintiff’s statements in this pleading, filed in
 2 civil court. However, if the Court later reverses its ruling and holds that there is cause to allow this

 3 case to proceed in civil court, Defendant reserves its right to prepare a more fulsome statement

 4 regarding the disputed points of law.

 5

 6 IV.        MOTIONS
 7            The following motions have been filed and ruled upon:
 8    FILER                    MOTION                                       DECISION
                               Motion to Strike Defendant’s                 Granted – March 30, 2020
 9    Mr. Goobich              Affirmative Defenses – December 6,           (Dkt. 40)
10                             2019 (Dkt. 16)

11                             Motion for Default Judgment or, in the  Denied – August 28, 2020
      Mr. Goobich              alternative, to Compel Arbitration, and (Dkt. 53)
12                             for Attorneys’ Fees – February 18, 2020
13                             (Dkt. 29)
              The Parties are required to file a Joint Stipulation or their individual Responses to the
14
     Court’s Order To Show Cause why arbitration should not be compelled on September 11, 2020.
15
     Additionally, the Parties presently anticipate filing the following motions:
16
              A. Plaintiff
17
              As stated above, Plaintiff would like to amend/supplement its complaint to add a prayer for
18
     relief under California Civil Code § 3345. See Exhibit A. The parties have not yet had an
19
     opportunity to meet and confer on whether Defendant agrees to Plaintiff to amend/supplement its
20
     Complaint, per F.R.C.P. 15(a)(2), (d). To the extent the Defendant opposes, Plaintiff anticipates
21
     filings a Motion for Leave to Amend/Supplement the Complaint. Furthermore, discovery is
22
     ongoing, and while the parties have had a productive meet and confer on Plaintiff’s discovery,
23
     Plaintiff has not yet received any responses or document production or interrogatory responses
24
     from Defendant to evaluate whether there are any deficiencies. To the extent the parties are unable
25
     to resolve discovery disputes, Plaintiff may file a motion to compel.
26
              B. Defendant
27

28                                                                                           JOINT TRIAL SETTING
                                                         -6-                            CONFERENCE STATEMENT
     65703832v.1                                                                    Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
                   Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 8 of 12




 1            Defendant’s position is that this Joint Trial Setting Conference Statement is premature
 2 given the pending Order to Show Cause Why The Case Should Not Be Stayed Pending

 3 Arbitration.

 4            Accordingly, Defendant reserves its right to prepare a more fulsome statement regarding
 5 anticipated motions should the Court determine that the case should not be stayed. Defendant

 6 contends that any pending discovery, discovery motions, or dispositive motions may be filed in an

 7 arbitration between the parties, based on their written arbitration agreement.

 8

 9 V.         DISCOVERY
              A.   Plaintiff’s Position
10
              Defendant has produced 156 pages of documents as informal discovery in this case. In
11
     addition, as set forth at length in its Motion for Default Judgment, Plaintiff was able to obtain
12
     incomplete sales information from Defendant as part of his audit rights for purposes of calculating
13
     the commissions that are in dispute. Defendant’s productions to date are woefully incomplete and,
14
     thus Plaintiff disagrees with Defendant’s characterization of its productions.
15
              Both parties have propounded formal written discovery. Defendant’s initial revisions to
16
     this Joint Statement contended that it had not propounded any discovery to give the impression
17
     that it has not taken advantage of this Court’s judicial discovery procedures. However, when
18
     Plaintiff corrected Defendant that such position is factually incorrect, Defendant sought to portray
19
     Mr. Goobich in false light. Mr. Goobich informed Defendant that he intends to produce his
20
     responsive, non-privileged documents by Friday, September 11, 2020. Defendant’s factual
21
     recitation insinuates that Mr. Goobich has failed to respond to Defendant’s discovery responses
22
     since January 23, 2020; however, Defendant fails to note that Defendant had agreed to hold in
23
     abeyance Mr. Goobich’s responses until after the parties completed their mediation/ADR
24
     procedure in this case.
25
              Defendant also noticed the deposition of Mr. Goobich. The parties have not set a date yet
26
     for the deposition. The parties have not discussed, but Plaintiff anticipates scheduling, the
27

28                                                                                         JOINT TRIAL SETTING
                                                        -7-                           CONFERENCE STATEMENT
     65703832v.1                                                                  Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
                   Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 9 of 12




 1 deposition of other individuals, including 30(b)(6), in the near future. Plaintiff had sought the
 2 deposition of Defendant’s expert, but Defendant flatly refused to allow his deposition to go

 3 forward.

 4            Plaintiff served his First Set of Requests for Interrogatories and for Production of
 5 Documents on July 22, 2020. Defendant served its objections on September 4, 2020 without

 6 producing or agreeing to produce a single document. Plaintiff will approach Defendant to meet

 7 and confer and to discuss Defendant’s failure to produce any of the requested information.

 8            Plaintiff has also subpoenaed third party Duke University (Duke Occupational and
 9 Environmental Medicine, Duke Toxicology Program) and the Art and Creative Materials Institute,

10 Inc. (ACMI). ACMI has produced documents, while Duke requested an extension to produce the

11 documents. The documents sought pertain to paint formula certifications and toxicology reports

12 that contain information on the paint formulas used by Defendant.

13            Plaintiff anticipates that an additional ninety (90) days is necessary to fully complete fact
14 discovery, particularly in light of Covid-19 and anticipated additional third-party discovery

15 Plaintiff plans to seek, as well as the time required to address Defendant’s discovery objections.

16 The proposed amendments to the Court’s Case Management Order, which accounts for about a

17 ninety (90) day extension of the fact discovery deadline, is set forth more fully under Section IX.

18
              B.       Defendant’s Position
19
              Defendant has provided a significant amount of informal discovery to Plaintiff in
20
     connection with the calculation of royalties that are in dispute. The Parties also exchanged the
21
     relevant written contracts that govern Plaintiff’s claims.
22
              Defendant served a Notice of Deposition of Plaintiff and Requests for Production
23
     (discovery mechanisms that would also be available in an arbitral forum) on January 23, 2020.
24
     Plaintiff did not respond to this discovery.
25
              On February 18, 2020 filed a Motion for Default Judgment or, in the alternative, to Compel
26
     Arbitration.
27

28                                                                                           JOINT TRIAL SETTING
                                                         -8-                            CONFERENCE STATEMENT
     65703832v.1                                                                    Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
               Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 10 of 12




 1            Plaintiff propounded Requests for Production and Interrogatories on Defendant on July 22,
 2 2020, a little over a week before the Court-ordered Early Neutral Evaluation.

 3            After the Court’s August 28, 2020 Order denying Plaintiff’s Motion for Default Judgment
 4 and ordering the Parties to show cause why the case should not be stayed pending arbitration,

 5 Plaintiff now has informed Defendant that he intends to produce his responsive, non-privileged

 6 documents in response to the discovery Defendant served on January 23, 2020 by Friday,

 7 September 11, 2020.

 8            Defendant has served objections to Plaintiff’s discovery requests. The parties met and
 9 conferred to discuss the scope of the document production before Defendant served its objections.

10 Defendant intends to continue to meet and confer, so that it can set a more specific scope of the

11 information sought, and will thereafter provide substantive responses. If this case is ordered to

12 arbitration, Defendant will conduct discovery through the arbitration proceedings.

13 VI.        SETTLEMENT AND ADR
14            On July 31, 2020, the parties participated in Early Neutral Evaluation (ENE) conference.
15 The Hon. Leslie Nichols (Ret.) facilitated mediation discussions; however, the mediation was

16 unsuccessful. Defendant proposed a second mediation, with a private mediator. Plaintiff is not

17 opposed to further mediation, but believes that such mediation will be more productive after the

18 parties have received and reviewed at least the outstanding discovery so that the parties may fully

19 evaluate their respective positions and settlement options.

20 VII.       BIFURCATION AND SEPARATE TRIAL OF ISSUES
21            The parties are not prepared at this time to make a determination as to whether the case
22 should be bifurcated or whether a separate trial of specific issues is appropriate or desired. The

23 parties anticipate that they will be prepared to make sure a determination by the close of fact

24 and/or expert discovery. Defendant contends that there should be no civil trial because all civil

25 proceedings should be stayed so that the parties can participate in an arbitration, as set forth in

26 their written arbitration agreement.

27

28                                                                                        JOINT TRIAL SETTING
                                                        -9-                          CONFERENCE STATEMENT
     65703832v.1                                                                 Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
               Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 11 of 12




 1 VIII. TRIAL
 2            Plaintiff has requested a jury trial. In the parties’ Joint Rule 26(f) (Dkt. 24), the parties
 3 estimated the length of trial to be seven to nine days. Plaintiff continues to expect the trial will

 4 likely take the originally estimated seven to nine days.

 5            Defendant’s position is that this case should be stayed pending arbitration. Defendant
 6 further contends that an arbitrator will be the trier of fact for all claims as provided in the Parties’

 7 written arbitration agreement.

 8 IX.        SCHEDULING
 9            Plaintiff proposes the modifications to the Court’s Case Management Order (Dkt. 25 at 2)
10 shown in the Table below. If the Court does not stay the litigation and order the Parties to

11 arbitrate, Defendant will join in Plaintiff’s proposal.

12

13    EVENT                               ORIGINAL DEADLINE                  PROPOSED DEADLINE
      Fact Discovery Cut Off              October 15, 2020                   January 15, 2020
14

15    Designation of Opening              October 15, 2020                   January 15, 2020
      Experts with Reports
16
      Designation of Rebuttal             November 5, 2020                   February 5, 2021
17    Experts with Reports
18
      Expert Discovery Cutoff             November 20, 2020                  February 19, 2021
19
      Deadline(s) for Filing              Civil L.R. 37-3                    Civil L.R. 37-3
20    Discovery Motions
21
      Deadline for Filing Daubert         December 7, 2020                   March 8, 2021
22    Motions

23    Deadline for Filing                 January 7, 2021                    April 7, 2021
      Dispositive Motions
24

25    Hearing on Anticipated              February 4, 2021                   May 6, 2021
      Daubert Motions
26

27

28                                                                                            JOINT TRIAL SETTING
                                                         -10-                            CONFERENCE STATEMENT
     65703832v.1                                                                     Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
               Case 5:19-cv-06771-EJD Document 55 Filed 09/09/20 Page 12 of 12




 1    EVENT                              ORIGINAL DEADLINE                  PROPOSED DEADLINE
      Hearing on Anticipated             March 4, 2021                      June 3, 2021
 2
      Dispositive Motion(s)
 3

 4

 5 X.         OTHER MATTERS
              Plaintiff has no other matters to report to the Court at this time. Defendant contends that it
 6
     is premature and unnecessary to set deadlines in civil court, given that this case should be stayed
 7

 8 pending the outcome of an arbitration, as provided in the parties’ written arbitration agreement.

 9
      DATED: September 8, 2020                          HACKLER DAGHIGHIAN MARTINO &
10                                                      NOVAK, P.C.
11                                                       By: /s/ David A. Randall
12                                                       David A. Randall (CA SBN 156722)
                                                         Sepehr Daghighian (CA SBN 239349)
13                                                       Ehab Samuel (CA SBN 228296)

14                                                       Attorneys for Plaintiff
                                                         JOEL GOOBICH
15

16

17    DATED: September 8, 2020                          SEYFARTH SHAW LLP

18                                                       By: /s/ Caitlyn M. Crisp
                                                         Jon D. Meer
19
                                                         Caitlyn M. Crisp
20
                                                         Attorneys for Defendant
21                                                       EXCELLIGENCE LEARNING CORPORATION

22 Filer’s attestation: Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, David A. Randall hereby
   attests that concurrence in the filing of this document has been obtained from each of the other
23
   signatories.
24

25

26

27

28                                                                                           JOINT TRIAL SETTING
                                                        -11-                            CONFERENCE STATEMENT
     65703832v.1                                                                    Case No. 2:18-cv-05229-SJO-AFM
     65721736v.1
